DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 2/26/2021. Claims 1-2 have been amended. Claims 5-7 have been newly added. Claims 1-7 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “a signal received from a transmitting apparatus” is a pre-solution activity. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The feature “a 

Claims 6-7 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claim 5. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

Accordingly, for the reasons provided above, claims 5-7 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
	Claims 1-4 are allowable.
Claim 1 recites a transmitting apparatus transmits the TV broadcast signal (transformed through encoding, interleaving, and mapping as claimed) to a receiving apparatus, which is considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance. 

The following is an examiner’s statement for reason of allowance over prior arts:

Jeong et al. (20090063929) discloses a transmitter where an encoder generates a codeword, interleaver interleaves the codeword, modulator modulates the interleaved codeword, and the interleaver has a number of columns and rows.

Stademeier et al. (20120272117, noted in IDS 9/3/2020) discloses broadcasting data in a broadcasting system which comprises an FEC encoding block 21 for subsequent LDPC encoding, a bit interleaver 22, a demultiplexer 23 for demultiplexing bits to cells, a constellation mapper 24 for mapping cells to constellations according to Gray mapping, a unit 25 for constellation rotation and cyclic Qdelay, a cell interleaver 26 and a time interleaver 27.

However, with respect to claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “writing bits of the interleaved bit groups in columns, each of the columns comprising a first part and a second part”, “wherein at least one first bit group of the interleaved bit groups is interleaved in the first part and at least one second bit group of the interleaved bit groups is interleaved in the second part”, and “wherein the each of the columns is divided into the first part and the second part based on the modulation method for the mapping and a number of the bit groups”.



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
	Claims 5-7 do not have prior art rejections because prior arts either alone or in combination do disclose the limitations “splitting the deinterleaved values into groups”, “deinterleaving the groups”, “wherein each of the columns comprises a first part and a second part, and wherein the each of the columns is divided into the first part and the second part based on the modulation method and a number of the groups” in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrov (20150188734) discloses a coding scheme that consists of N cyclic blocks each consisting of Q bits, a bit permutation is applied to the bits of the codeword, a plurality of constellation blocks each consisting of GxM bits are generated, and a block permutation is applied to the constellation blocks.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111